DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
All objections have been overcome.
Applicant's arguments filed 10/13/2022 in response to Office Action 7/13/2022 have been fully considered but they are not persuasive for at least the following reasons:
Regarding claim 1, 
Applicant argues that “b)” should be assessed (page 6, III). Examiner points out the recitation is “a) … or b)”. Please see the detailed analysis in the rejection below with prior proper interpretation included. 
Applicant argues that the plastic of Anderson is not biodegradable (page 6, III). Examiner points out that the claimed protective elements are biodegradable. Though the plastic may or may not be biodegradable, the protective elements cited previously are paper, which is biodegradable due to being ordinarily known to be made from cellulose in trees (Anderson, col 2, line 58). Please see the detailed rejection below for details of an unchanged and clarified interpretation.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim 1-2, 8, 12-15, 20 and 22 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being clearly anticipated by US Pat 5265727 issued to Anderson (hereinafter “Anderson”).
Regarding claim 1, Anderson teaches aseptic protective system (Fig 1, 10, capable of stopping dirt and therefore dirt germs) against germs and dirt for beverage bottles and cans (col 2, lines 43-51 – beverage cans) and system for joining beverage cans (col line – system formed from 2 square feet of shrink wrap material capable of joining beverage cans), characterized by: 
   a) The application of a protective cover (Fig 1 shows cover 11 to the mouth end of 12) to the mouth end of the beverage containers, whose protective elements (Fig 1, films 11, 15, 13) are sheets or films, sleeves, caps, lids, caps or bands of biodegradable plastic materials (cited elements are films, or shown as sleeves or bands, and heat shrink wrap is plastic, and plastics are biodegradable over time; col 2, line 58, in addition, the films include paper or cardboard or fabric which is biodegradable) or (examiner chooses “or a)”), wherein the protective elements are attached to the containers (Fig 1 shows the elements are attached to the containers)
   b) The union by means of a longitudinal joint or tongue-and-groove joint of groups or rows of cans, the union using covers, sheets of tape, bands or a cover of biodegradable material or plastic that is added to them.

Regarding claim 2, Anderson further teaches the protective elements (Fig 1, films 11, 15, 13) against germs and dirt carry strips or bands that tear (capable of stopping dirt and therefore dirt germs), separate and leave the ends of the mouths of the bottles or cans free (Fig 1 shows free end of 12; upon unwrapping necessarily separates and leaves).

Regarding claim 8, Anderson further teaches the cover (Fig 1, 11) is applied to pairs of cans or taps (col line – beverage cans, necessarily means two or more, thereby pairs of cans), covering their joint with the protective strip carrying a tape or tear or weakening line (Fig 1, band 15 tears at a line because the gift will be opened).

Regarding claim 12, Anderson further teaches the protective elements (Fig 1, 11, 13, 15) are sleeves whose peripheral edge (Fig 1 shows cited elements as sleeves of material with peripheral edges that) adheres to the bottle or can by thermally melting it by applying heat (col line – 11 is heated directly at 15 and all around to fit tightly around 12, thereby adhering by thermal melting (examiner notes that inherently heat shrink wrap shrinks when heated because it has reached the crystalline melt point)).

Regarding claim 13, Anderson further teaches the cans (col 2, lines 43-51 – beverage cans) are attached and fastened by means of sheets of tape that surround the ends of every two attached cans (said heat shrink wrap is a film material taped surrounding said beverage cans).

Regarding claim 14, Anderson further teaches the cans (col 2, lines 43-51 – beverage cans) are attached and fastened by means of sheets or strips of sealing tape around the ends of every two attached cans (said heat shrink wrap is a film material sheets taped surrounding said beverage cans, capable of sealing after tightly shrunk).

Regarding claim 15, Anderson further teaches the cans (col 2, lines 43-51 – beverage cans) are attached and surrounded by means of sheets or bands (said heat shrink wrap is a film material taped surrounding said beverage cans), which carry in their central area a strip or tape that is torn for the independence of each can (Fig 1, 15, is necessarily torn to capable of accessing a can 12 in central area).

Regarding claim 20, Anderson further teaches once the ends of the cans are tongue- and-groove (col 3, lines 3-9 – once ends secured by a wire tie, 11 necessarily forms a groove around 15 which is the tongue), they are covered with the sheet, tape, band, cover or protective cover of biodegradable material (Fig 1, shows cover 11 covering 15; col 2, line 58, paper).

Regarding claim 22, Anderson further teaches biodegradable tapes, bands or films (Fig 1, films 11, 15, 13, with heat shrink wrap being plastic, and plastics are biodegradable over time; col 2, line 58, paper) carry at their end a tear tab for their breakage and separation from the cans (Fig 1, 15, is necessarily torn to access a can 12).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See attached PTO-892.
JP H07315379 – sanitary dual end cover (Fig 2) 
WO 03057590 – band (Fig 2, band 7) 
WO 2006016205 – (Figs 1, 6) 
US 3638787 – paperboard (Fig 4) 
US 20020062922 – biodegradable protective cover (Fig 1, 24) 
US 20170305621 – biodegradable gift wrap (Fig 6)

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC C BALDRIGHI whose telephone number is (571)272-4948. The examiner can normally be reached M-F 7:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on 5712724926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ERIC C BALDRIGHI/Examiner, Art Unit 3733           
      
/JENNIFER ROBERTSON/Primary Examiner, Art Unit 3784